EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Subaru Kanesaka on 8/4/2022.

The application has been amended as follows: 

In claim 3, line 3, delete “a plurality of the grooves are” and insert --the groove comprises a plurality of grooves--.

Claim Interpretation
	The term “composite material winding unit” as used in the prior set of claimed had previously been interpreted as invoking 35 USC 112(f).  Applicant has now amended this limitation in claims 1 and 7 to recite(s) “a composite material winding unit having a support rod”, which is sufficient structure, materials, or acts to entirely perform the recited function.  Therefore, the examiner agrees with applicant’s position that the term “composite material winding unit” is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph due to the presence of sufficient structure, materials, or acts to entirely perform the recited function.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s amendments and remarks filed 7/12/2022 have overcome the prior art of record.
With respect to claim 1 and dependent claims 3-6, the prior art of record does not disclose the additional features of “a blade configured to be movable toward the compaction roller” and “wherein an outer peripheral portion of the compaction roller includes a groove extending toward the rotation axis of the compaction roller and having a depth such that a tip of the blade does not come into contact with the compaction roller when the blade is close to the compaction roller” in combination with the other limitations of claim 1.
With respect to claim 7, the prior art of record does not disclose the additional features of “a cutting section having a blade with a tip and disposed on a downstream side of the supply roller, the cutting section configured to produce a composite material sheet piece by cutting the composite material sheet in a width direction; a cutting table roller configured to abut the tip of the blade of the cutting section when the cutting section cuts the composite material sheet” and “a housing configured to accommodate the composite material winding unit and the supply roller, wherein the cutting section and the cutting table roller are disposed on an outside of the housing, an outer diameter of the second compaction roller is smaller than an outer diameter of the first compaction roller, and the second compaction roller is positioned close to the cutting section” in combination with the other limitations of claim 7.
The closest prior art, such as Shibutani (US 20160243769 A1), Kisch (US 20100230043 A1) and Van Nieuwenhove (US 20120073730 A1), as well as JP H05314759 A, discloses a number of features, including laminating stages, composite material winding units, compaction rollers and cutting sections or elements.  See prior office action, mailed on 4/14/2022.  However, the references cited do not disclose the elements discussed above in the context claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE R KOCH whose telephone number is (571)272-1230. (TDD only). If the applicant cannot make a direct TDD-to-TDD call, the applicant can communicate by calling a TDD Relay Service at 711 and giving the relay operator the above TDD number. The examiner can also be reached by E-mail at george.koch@uspto.gov if the applicant grants written authorization for e-mails.  Authorization can be granted by filling out the USPTO Automated Interview Request (AIR) Form which is available at: http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP C TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE R KOCH/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        

GRK